  Case: 1:17-md-02804-DAP Doc #: 1405 Filed: 03/01/19 1 of 3. PageID #: 38803



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 IN RE NATIONAL PRESCRIPTION                      MDL No. 2804
 OPIATE LITIGATION
                                                  Case No. 17-md-2804
 This document relates to:
 The County of Summit, Ohio, et al. v. Purdue     Judge Dan Aaron Polster
 Pharma L.P., et al.
 Case No. 18-op-45090
                                                  Special Master David R. Cohen
 The County of Cuyahoga v. Purdue Pharma
 L.P., et. al.
 Case No. 17-op-45004

 The City of Cleveland v. AmerisourceBergen
 Drug Corp., et. al.
 Case No. 18-op-45132

              ORDER TO SHOW CAUSE CONCERNING PRODUCTION
              OF MEDICAL CLAIMS DATA BY UNITED HEALTHCARE

       WHEREAS, in Case Management Order No. 1 [Dkt. 232], this Court authorized discovery

to proceed in the following three actions (the “Track One Cases”): (1) The County of Summit,

Ohio. v. Purdue Pharma L.P., Case No. 18-OP-45090 (N.D. Ohio); (2) The County of Cuyahoga

v. Purdue Pharma L.P., Case No. 17-OP-45004 (N.D. Ohio); and (3) City of Cleveland v.

AmerisourceBergen Drug Corp., Case No. 18-OP-45132 (N.D. Ohio); and

       WHEREAS, Case Management Order No. 2 [Dkt. 441] authorized disclosure of certain

Protected Health Information as that term is defined in 45 C.F.R. § 160.103; and

       WHEREAS, Special Master David R. Cohen and the Court have ordered plaintiffs in the

Track One Cases (the “Track One Plaintiffs”) to produce certain medical and pharmacy insurance

claims information associated with individuals who reside in the jurisdictions (“Claims Data”),

including in the Track One Discovery Order Regarding Health-Related Information [Dkt. 703],

Discovery Ruling No. 7 [Dkt. 1051], and the Court’s November 21, 2018 Order [Dkt. 1147]; and
     Case: 1:17-md-02804-DAP Doc #: 1405 Filed: 03/01/19 2 of 3. PageID #: 38804



          WHEREAS, pursuant to those Orders, Track One Plaintiffs have produced certain Claims

Data to Defendants in this action and will be reproducing such Claims Data in an agreed format

promptly;

          WHEREAS, Track One Plaintiffs are working with Rawlings Financial Services, LLC

(“Rawlings”) to produce the Claims Data in the agreed format; and

          WHEREAS, United Healthcare has possession of certain medical claims information

associated with individuals who were insured under insurance plans provided by Cuyahoga County

(the “United Healthcare Claims Data”) but to date has refused to consent to Plaintiffs’ production

of the United Healthcare Claims Data;

          IT IS HEREBY ORDERED that United Healthcare shall appear telephonically1 before the

undersigned on March 6, 2019 at 2:15 PM and show cause as to why the Court should not order

United Healthcare to immediately produce the United Healthcare Claims Data in this action or

otherwise coordinate the production of such data consistent with Plaintiffs’ production of the

Claims Data pursuant to the Track One Discovery Order Regarding Health-Related Information

[Dkt. 703], Discovery Ruling No. 7 [Dkt. 1051], and the Court’s November 21, 2018 Order [Dkt.

1147].

          IT IS FURTHER ORDERED that Defendants shall immediately effect service of this




1
    Dial-in Number: 1.888.346.3950, Participant Entry Code: 7763-3882#



                                                        2
  Case: 1:17-md-02804-DAP Doc #: 1405 Filed: 03/01/19 3 of 3. PageID #: 38805



Order upon counsel for United Healthcare via electronic means and via overnight courier, and shall

further furnish a copy of their subpoena to United Healthcare to the Special Master prior to the

telephonic hearing.

       IT IS SO ORDERED.

                                                    /s/ David R. Cohen
                                                    David R. Cohen
                                                    Special Master
       Dated: March 1, 2019




                                                3
